DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
 The drawings do not include the reference character 33 mentioned in the description: inner volume 33 (see paragraphs 19, 20, and 21).
The drawings do not include reference character 53 (pump) (see specification, paragraph 27).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “40” has been used to designate a cap (see paragraph 19), a nozzle (see paragraph 18), and a valve (see paragraph 26) in the specification. Specifically:
Figure 1 shows reference character 40 indicating a cap. 
Figure 5 shows reference character 40 indicating a valve. 
The drawings do not include a nozzle referred to as reference character 40.
Reference character “16” has been used to designate a reactant gas (see paragraph 22), a liquid (see paragraph 22), and a conduit (see paragraph 26) in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference characters not mentioned in the description. Specifically:
Reference character 46 is shown in Figure 1 – but is not described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At paragraph 22, line 12, reference character “16” should be amended to read “14.”
At paragraph 24, line 3, the word “on” should be amended to read “one.”
At paragraph 26, line 3, reference character “16” should be amended to read “60.”
At paragraph 27, line 5, reference character “52” should be amended to read “50.”
At paragraph 29, line 5, “situation” should be changed to read situations.
At paragraph 32, line 2, the word “generate” should be amended to read “generating.”
At paragraph 32, line 8, the word “predetermine” should be amended to read “predetermined.” 
At paragraph 35, line 4, “comprises” should be changed to read comprise.
At paragraph 36, line 36, the word “wate” doesn’t appear to be a correct spelling.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A Water Management Device as recited in claim 1. The instant specification defines the Water Management Device as at least including a container 12, electrode capsule 20, electrical connection 38, cap 40, nozzle 44, conduit 60, aperture 42, housing 30, holes 32, bottom portion 37, cap 36, first electrode 22a, second electrode 22b, first wire 38a, a second wire 38b, pump 52 (see paragraphs 18-21 and 26-27); and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1: 
at line 5, “the gasified and strained portion of water” lacks antecedent basis in that a gasified and strained portion of water has not been previously recited in the claim as being formed. It is suggested that after “pump” in claim 4 the following should be inserted: to form a gasified and strained portion of water.
at lines 6-7, the limitation of “flow it back flow the gasified and strained portion of water” is indefinite in that it appears that words are missing from the phrase. Also, the claim does not clearly define if and/or what is sent to the water source until the water source reaches a predetermined pH range. 
The antecedent of “it” is uncertain. As such the limitation is interpreted as returning the gasified and strained portion to the water to be treated. Applicant should amend the claim to incorporate this interpretation, is appropriate.
at line 8, the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
the term “desired” at line 8 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2: 
the term “desired” at line 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3: 
at line 1, the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
Claim 4: 
the term “desired” at line 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5:
at line 1 the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
Claim 6: 
the term “desired” at line 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7: 
at line 1 the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
Claim 8: 
the term “desired” at line 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9: 
at line 1 the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
Claim 10: 
the term “desired” at line 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11: 
at line 1 the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
Claim 12: 
at line 2, the limitation of “flow it back flow the gasified and strained portion of water” is indefinite in that it appears that words are missing from the phrase. Also, the claim does not clearly define if and/or what is sent to the water source until the water source reaches a predetermined pH range. 
The antecedent of “it” is uncertain. As such the limitation is interpreted as returning the gasified and strained portion to the water to be treated. Applicant should amend the claim to incorporate this interpretation, is appropriate.
Claim 13: 
the term “desired” at line 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14: 
at line 1 the use of “level range” is indefinite in that the claim does not provide a definition for “level range” and the specification does not provide a definition. A pH level and a pH range – it is unclear if these have the same meaning. For purposes of examination, the limitations are treated as the same. Applicant should amend the claim limitations for consistency.
Claim 15: 
at line 2, the limitation of “flow it back flow the gasified and strained portion of water” is indefinite in that it appears that words are missing from the phrase. Also, the claim does not clearly define if and/or what is sent to the water source until the water source reaches a predetermined pH range. 
The antecedent of “it” is uncertain. It is believed that applicant intends the gasified and strained water. As such the limitation is interpreted as returning the gasified and strained portion to the water to be treated. Applicant should amend the claim to incorporate this interpretation, is appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wagner (US Publication Number: 2011/0253609 A1).
Claim 1: regarding the claim limitation: a method of treating water, Wagner teaches of method of treating water (see paragraphs 5 and 47).
Regarding the claim limitation: the method comprising generating a reactant gas by operation of a water management device, Wagner teaches that the method comprises generating a reactant gas by operation of a water management device. Specifically, included in the water management is liquid region 107 which includes a reactant liquid which is used to generate a reactant gas S1 in response to an electric field being established through liquid region 107 (see paragraph 35). The generating of reactant gas S1 is done so within gas generating system 140 (part of water management device) (see paragraphs 51 and 84). Reactant gas S1 exits gas generating system 140 and moves into conduit 101 (see paragraph 50). See Figure 5a of Wagner shown below with annotations added by the examiner:

    PNG
    media_image1.png
    994
    732
    media_image1.png
    Greyscale

	Regarding the claim limitation: gasifying and straining a portion of water from a water source by combining the reactant gas and the portion of water with a pump, Wagner teaches gasifying and straining a portion of water from a water source by combining the reactant gas and the portion of water with pump. Specifically, reactant gas S1 is fed to pool pump 170 (pump) and a portion of water S2 from pool 190 (water source) is fed to pool pump 170 (see paragraphs 84). At pump 170 reactant gas S1 gasifies the portion of water S2 to form gasified and strained fluid S3 (gasifying and straining a portion of water) (see paragraph 84). Straining is performed by way of pump strainer assembly 171 which is part of pool pump 170 (see paragraph 86).
	Regarding the claim limitation: flow the gasified and strained portion of water into the water source, Wagner teaches flowing the gasified and strained portion of water into the water source. Specifically, gasified and strained fluid S3 flows into pool 190 by way of conduits 104 and 105 (see paragraphs 82-83).
	Regarding the claim limitation: continue to gasify and strain water from the water source and flow it back flow the gasified and strained portion of water into the water source, Wagner teaches the claim limitation of continuing the process of gasifying and straining water from the water source and flowing the gasified and strained portion of water into the water source. Specifically, Wagner refers to a complete circuit 108 where circuit 108 is performed more than once to continue gasifying and straining a portion of water S2 from pool 190 and flowing gasified and strained fluid S3 into pool 190 (see paragraphs 77 and 85). See Figure 5a demonstrating circuit 108.
	Regarding the claim limitation: until the water source reaches a predetermine pH level range for a desired application, Wager teaches that circuit 108 continues until pool 190 reaches a predetermined pH range for a desired application (see paragraphs 35, 44, and 47-48).
The claimed “water management device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the water management device includes the structure recited above (paragraph 8) and equivalents thereof. The Wagner reference provides a water management device and functions as claimed by applicant. Thus, the water management device of Wagner is considered to meet the claim limitation. 



Claim 2: Wagner teaches the method of claim 1. 
Regarding the claim limitation: the desired application is a recreational water application, Wagner teaches performing the process where the water source is a swimming pool 190 (recreational water application) (see paragraph 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of NPL Pool pH – High and Low Fixes).
Claim 3: Wagner teaches the method of claim 2. 
Regarding the claim limitation: the predetermined pH level range is 7.2 – 7.8, Wagner does not teach that the liquid (pool - recreational) cleaning system uses a predetermined pH in the range of 7.2 – 7.8.
However, the article, Pool pH – High and Low Fixes (Pool pH hereafter), teaches the appropriate pH range for pool water (recreational water). The article teaches that pool water pH is best when kept in the range of 7.2 to 7.8 (encompasses claimed range) (see page 1, paragraph 1). Accordingly, Pool pH teaches the claimed pH range.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the treatment of water using a pH range of 7.2 to 7.8 as taught by Pool pH because the goal of Wagner is to treat water used for a recreational purpose to maintain the pH in a predetermined range where Pool pH teaches the proper pH for maintaining the pH in recreational pools.



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of Watson (US Publication Number: 2014/0287065 A1).
Claims 4 and 5: Wagner teaches the method of claim 1. 
Regarding the claim limitation: the desired application is an agricultural water application; the predetermined pH level range is 6.0 – 7.5, Wagner does not teach that the desired application for the liquid cleaning system is an agricultural water application having a pH of 6.0 – 7.5.
However, Watson teaches an agricultural water application for preparing electrolyzed water as a treatment for infected animals (agricultural/livestock). The preparation of the water includes preparing the water having a pH of 6 to 9 (see paragraphs 3, 53, and 59). This pH range completely encompasses the claimed pH range.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the treatment of water using a pH range of 6 to 9 as taught by Watson because Watson teaches the importance of treating agricultural water and this would expand the usefulness of the process and apparatus of Wagner.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of Best Water for Cannabis.
Claims 6 and 7: Wagner teaches the method of claims 1. 
Regarding the claim limitations: the desired application is a bio-accumulator crops water application; the predetermined pH level range is 5.5 – 6.3, Wagner does not teach that the desired application is a bio-accumulator crops water application having a pH of 5.5 - 6.3.
	However, the article Best Water for Cannabis (bio-accumulator crop) teaches that marijuana crops prefer slightly acidic water. The perfect pH water for cannabis plants (crop water application) in soil ranges is between 6 and 6.8 (overlaps claimed range), while hydroponics spans from 5.5 to 6.5 (completely encompasses the claimed range) (see page 11).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the treatment of water in the pH range of 5.5 to 6.5 for use in bio-accumulator crops such as cannabis plants because Best Water for Cannabis teaches the importance of treating bio-accumulating crop water and this would expand the usefulness of the method and apparatus of Wagner.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of Watson (US Publication Number: 2014/0287065 A1)
Claims 8-9: Wagner teaches the method of claim 1. 
Regarding the limitations: the desired application is a livestock water application; the predetermined pH level range is 7.0 – 7.6, Wagner does not teach that the desired application for the liquid cleaning system is a livestock water application at the claimed pH of 7.0 – 7.6.
However, Watson teaches a livestock water application by preparing electrolyzed water as a treatment for infected animals (livestock). The preparation of the water includes preparing the water having a pH of 6 to 9 (see paragraphs 3, 53, and 59). This pH range completely encompasses the claimed pH range. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the treatment of livestock water using a pH range of 6 to 9 as taught by Watson because Watson teaches the importance of treating livestock water and this would expand the usefulness of the process and apparatus of Wagner.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of Lakshmanan et al. (US Publication Number: 2017/0144911 A1).
Claims 10-11: Wagner teaches the method of claim 1. 
Regarding the limitations: the desired application is an industrial water application; the predetermined pH level range is 7.4 – 7.6, Wagner does not teach that the desired application for the liquid cleaning system is industrial application at the claimed pH of 7.4 – 7.6.
However, Lakshmanan et al. (Lakshmanan hereafter) teach a process for removal of arsenic from municipal discharges and ground water contaminated with arsenic (see paragraphs 2 and 66) (industrial water application). Lakshmanan teaches adjusting the pH of the arsenic contaminated water to a pH in the range of about 6 to about 8 (completely encompasses the claimed range) by addition of an alkaline solution if the pH of the arsenic contaminated water is less than about 6 (see paragraphs 55 and 94).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the treatment of water in an industrial process such as the removal of arsenic from water using a pH range of about 6 to about 8 because Lakshmanan teaches the importance of treating industrial water and this would expand the usefulness of the process and apparatus of Wagner.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of Foglia (WO 2018/234241 A1).
	Claims 10-12: Wagner teaches the method of claim 1.
Regarding the claim limitation: the desired application is an industrial water application; the predetermined pH level range is 7.4 – 7.6, further comprising continuing to gasify and strain water from the water source and flow it back flow the gasified and strained portion of water into the water source until the water source reaches an alkalinity range of 120 ppm - 150 ppm, Wagner does not teach that the desired application is an industrial water application with the claimed pH and alkalinity range. 
However, Foglia teaches a drinking water application that includes making coffee for industrial invention (industrial application) that measures water quality using sensors (page 1, lines 1-4). Foglia notes that the quality of water used is important to ensure good taste and operation of the machine (see page 1, lines 8-9). Foglia discloses a water system 100 connected to a water supply 2 (see page 4). Foglia teaches a sensor unit 11 and pH detector (see page 5, lines 25-32). Foglia teaches the water alkalinity threshold range consists of 10 ppm to 150 ppm (encompasses claimed range) (see page 8, lines 9-12). Foglia teaches the coffee machine 100 includes a pH detector and provides a pH range of 6.5 to 8 (encompasses claimed range) for the drinking water (see page 7, lines 24-28).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the process for preparing drinking water for making coffee having a pH in the range of 6.5 - 8 and an alkalinity of 120 ppm – 150 ppm because Foglia teaches that drinking water used in the preparation of coffee (industrial water application) having a pH in the range of 6.5 to 8 and an alkalinity of 10 ppm – 150 ppm because Foglia teaches that it is important to prepare quality water with the disclosed pH and alkalinity for preparing coffee so as to provide good sensory properties to the coffee and avoid any compromise in taste. Foglia teaches the importance of industrial water applications and this would expand the industrial usefulness for the method and apparatus of Wagner.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Publication Number: 2011/0253609 A1), as applied to claims 1-2 above, and further in view of Foglia (WO 2018/234241 A1).
Claims 13 - 15: Wagner teaches the method of claim 1. 
Regarding the claim limitation: the desired application is a drinking water application; the predetermined pH level range is 7.4 – 7.7, further comprising continuing to gasify and strain water from the water source and flow it back flow the gasified and strained portion of water into the water source until the water source reaches an alkalinity range of 110 ppm - 120 ppm, Wagner does not teach that the desired application is a drinking water application with the claimed pH and alkalinity range.
However, Foglia teaches a drinking water application that includes making coffee for and measuring the water quality using sensors (page 1, lines 1-4). Foglia notes that the quality of water used is important to ensure good taste and operation of the machine (see page 1, lines 8-9). Foglia discloses a water system 100 connected to a water supply 2 (see page 4). Foglia teaches a sensor unit 11 and pH detector (see page 5, lines 25-32). Foglia teaches the water alkalinity threshold range consists of 10 ppm to 150 ppm (encompasses claimed range) (see page 8, lines 9-12). Foglia teaches the coffee machine 100 includes a pH detector and provides a pH range of 6.5 to 8 (encompasses claimed range) for the drinking water (see page 7, lines 24-28).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Wagner the process for preparing drinking water for making coffee having a pH in the range of 7.4 – 7.7 and an alkalinity of 110 ppm – 120 ppm because Foglia teaches that drinking water used in the preparation of coffee (drinking water application) having a pH in the range of 6.5 to 8.5 and an alkalinity of 10 ppm – 150 ppm because Foglia teaches that it is important to prepare quality water with the disclosed pH and alkalinity for preparing coffee so as to provide good sensory properties to the coffee and avoid any compromise in taste. Foglia teaches the importance of treating drinking water and this would expand the types of applications useful for the method and apparatus of Wagner.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Birkbeck (US Publication Number: 2006/0113256 A1) teaches water treatment for recreational water; Coffey (US Patent Number: 7238278 B2) teaches apparatus for purifying water; Hazlehurst (US Publication Number: 2008/0203009 A1) teaches a pump for fluid circulation; Henderson (US Patent Number: 11,331,616-B2) teaches pool filter assembly; Hilbig (US Patent Number: 5,326,443 A) teaches chlorinating system; Wiscombe (US Patent Number: 5,037,519 A) chlorine generator; Schneider (US Patent Number: 3,546,089 A) teaches chlorine generator; Richards (US Patent Number: 3,563,879 A) teaches chlorine generator; Gauthier (GB 2436330 A) teaches cleaning system for electrode of ion generator; Shindell (US Patent Number: 4,263,114 A) teaches water treatment method; Yates (US Patent Number: 4,229,272 A) teaches chlorine generator; Wall (US Patent Number: 4,033,871 A) teaches control system for pH of swimming pool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN S GRAY/Examiner, Art Unit 1773          


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773